Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an engine exhaust brake system or method having the recited elements/steps, including:
within one operating cycle of a first cylinder, 
closing a first exhaust valve of the first cylinder a first time, 
subsequently opening the first exhaust valve of the first cylinder a first time, 
keeping the first exhaust valve open while a second exhaust valve opens and for as long as the first cylinder is filled with gas flowing out of a second cylinder of the reciprocating internal combustion engine via an exhaust duct and until the second exhaust valve closes, 
closing the second exhaust valve, 
subsequently closing the first exhaust valve of the first cylinder a second time and 
within another operating cycle of the first cylinder following the one operating cycle of the first cylinder, 
retarding an opening timepoint at which subsequent opening of the first exhaust valve of the first cylinder the second time occurs relative to an opening timepoint at which subsequent opening of the first exhaust valve of the first cylinder the second time occurs within the one operating cycle of the first cylinder while keeping a closing timepoint at which the first exhaust valve closes the first time unchanged from the closing timepoint at which the first exhaust valve closes the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747